DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
1.	This office action is in response to the amendments submitted by Applicant(s) on 05/05/2021.

Response to Arguments
I. Status of the Claims
2.	Claims 1-4, 6-11, and 13-16 are still pending. 
3. 	Claims 5 and 12 were cancelled.
4. 	Claims 16 is new.
5. 	Applicant's amendments to claims and new claims are accepted because do not introduce new matter pursuant to MPEP 2163.
6. 	The drawings filed on 03/13/2020 have been accepted.

II. Objections
7. 	Applicant's arguments with respect to the objection(s) have been fully considered and found persuasive. Therefore, the objection(s) have been withdrawn.

III. Rejections Under 35 U.S.C. 102 and 103
8. 	Applicant's arguments with respect to the anticipated rejection(s) under 35 U.S.C. 102 and 103 have been fully considered and are persuasive. Therefore, the rejection(s) has been withdrawn.

Reasons for Allowability / Allowable Subject Matter
9. 	Claims 1-4, 6-11, and 13-16 are allowed. Claims 5 and 12 were cancelled. 



11. 	Regarding claim 1, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
a metal artifact holder that holds the metal artifact in a fixed position during the test, wherein the metal artifact holder does not include any ferrous material. 

	Claims 2-4, 6 and 7 are allowed due to the fact that they are depending on claim 1.

12. 	Regarding claim 8, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the determining the composition of the metal artifact includes comparing the measured magnetic field to a magnetic field of a specific metal artifact having a predetermined composition. 

	Claims 9-11 and 13-15 are allowed due to the fact that they are depending on claim 8.

13. 	Regarding claim 16, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
measuring the earth's magnetic field with the magnetic field sensor before the metal artifact is within a predetermined distance of the magnetic field sensor,
wherein the measured earth's magnetic field is used for determining as part of the determining the composition of the metal artifact. 

14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Paltoglou (Patent No.: US 6,586,938) teaches that “In a transient electromagnetic or pulse induction type metal detecting apparatus having a receiving coil attached to a sensor, a method and apparatus is disclosed of determining a null point comprising determining a series of post transient output values for the sensor at predetermined times; forming a summation of the output values or their negatives; and altering the predetermined times so as to minimise the summation” (Abstract).
b)	ENDO (Pub. No.: US 2014/0225606) teaches “an inspection device and an inspection method capable of achieving improved magnetic field sensitivity by using a magnetic thin film of a small film thickness. A light-emitting unit 1 emits light of a first wavelength for acquiring magnetic field inspection information and a second wavelength for acquiring inspection object surface information. A selection unit 6 selects information from an inspection object 4 and information from a magnetophotonic crystal film 3 acquired by light irradiation performed by an irradiation unit 2. An image generation unit 9 generates image data based on the magnetic field inspection information acquired with the first wavelength and the inspection object surface information acquired with the second wavelength selected by the selection unit” (Abstract).
c)	Leek (Pub. No.: US 2016/0178537) teaches “A material-discerning device is arranged to include an antenna, a proximity sensor, a band pass filter and a processor. The antenna radiates a radio-frequency signal and a material object is located in the field created by the antenna and near the proximity sensor. Change in the amplitude of the radiofrequency signal due to the presence of the material object is detected by the proximity sensor. The change in amplitude of the radio-frequency signal is stored. The frequency of the radio-frequency signal is changed and the process is repeated until a range of frequencies have been swept and stored. After the range of frequencies has been swept and stored, the processor determines the type of material of the material object using the results of the changes in amplitude of the radiofrequency signals” (Abstract).

15.	The prior art of record, alone or in combination, does not disclose or suggest the underlined limitations under the Reasons for Allowability title above.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims .

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867